Citation Nr: 0912293	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a back 
disorder, to include degenerative disc disease of the lumbar 
spine and compression fracture of the thoracic spine, has 
been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina where the RO declined reopening the 
claim.

The October 2006 rating decision declined reopening the claim 
finding no new and material evidence had been submitted.  The 
subsequent July 2007 Statement of the Case (SOC), however, 
reopened the claim and denied it on the merits.  Regardless 
of the RO's actions, the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been characterized as shown above.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by a 
July 1985 Board decision for failing to establish that the 
Veteran's complaints of back pain in service were 
manifestations of a chronic back disorder; a claim to reopen 
was filed in September 2005.  

2.  Evidence received since the July 1985 Board decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The July 1985 Board decision that denied the appeal to 
reopen the claim for entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the July 1985 Board decision is 
not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in September 2005 and November 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The September 2005 letter informed the Veteran that his claim 
had been previously denied, and that new and material 
evidence was needed to substantiate the claim to reopen and 
described what would constitute such new and material 
evidence.  The letter also specifically explained the basis 
of the prior denial on the merits, and directed the Veteran 
to submit any new and material evidence relating his claimed 
back disorder to military service or showing that his claimed 
back disorder manifested itself within one year after his 
discharge from service and medical evidence establishing a 
link between his current back disorder and an injury, 
disease, or event in military service.  This letter was fully 
compliant with the requirements set forth in Kent v. 
Nicholson.  Id.

The November 2006 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board also notes that, until a 
claim is reopened, VA does not have a duty to provide a 
medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(1) (2008).  Nevertheless, the Veteran was 
afforded a VA examination in February 2006.

New and Material Evidence

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish service connection for a disorder there must be: 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)). 

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008). 

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for a back disorder was originally denied 
in a May 1950 rating decision because examination and service 
treatment records did not indicate either an injury incurred 
in service or a current diagnosed condition.  The Veteran 
appealed the rating decision and the Board affirmed the 
rating decision in a September 1950 decision.  Decades later 
the Veteran submitted a claim to reopen based on a new 
factual basis, but was denied in a July 1984 rating decision.  
The Veteran again appealed the rating decision to the Board, 
from where a final denial was issued in July 1985 confirming 
the denial and finding no new and material evidence to reopen 
the claim.  

At the time of the July 1985 Board decision, the record 
included service treatment records, post-service April 1950 
and May 1984 VA examinations, a June 1984 x-ray report of the 
Veteran's back, a November 1984 hearing transcript, and 
multiple statements submitted by the Veteran.  

The Veteran's entrance examination indicated no back 
disorder.  In May 1945, the Veteran' service treatment 
records indicate he had a spinal tap for possible meningitis, 
after which records indicate numerous complaints of back 
pain.  The Veteran claimed pain pre-existed the spinal tap, 
but the spinal tap exacerbated the pain.  The Veteran was 
treated for muscle strain in the mid-back.  Service treatment 
records document an inability to determine any orthopedic 
basis for the Veteran's backaches.  Doctors found no evidence 
of bone or joint pathology.  Multiple records indicated a 
disbelief in the Veteran's claimed back pain and the Veteran 
was cleared to return to duty in June 1945.  On the Veteran's 
October 1945 separation examination, no musculoskeletal or 
neurological impairments of the back were noted.  
Approximately seven (7) months after discharge from service 
in October 1945, the Veteran injured his back in a fall from 
a tree.  A May 1950 VA examination revealed no neurologic 
disability.  An August 1952 VA treatment record indicated 
that the Veteran did have an old compression fracture at L5 
in 1946 as a result of his post-service fall from a tree.  
The Veteran injured his back again in February 1975 in a fall 
from a truck.  A May 1984 VA examination also failed to show 
any neurologic disability.

Since July 1985, potentially relevant evidence received 
includes a February 2006 VA examination, VA treatment 
records, and multiple statements submitted by the Veteran. 
 
Here, the Veteran's appeal of the July 1984 claim to reopen 
service connection for his back disorder was denied by the 
Board in July 1985.  The Board's decision was based on the 
Veteran's failure "to establish that the back complaints in 
service were the manifestations of a chronic back disorder.  
The evidence, in fact, shows that the chronic back disorder 
is of post service origin."  Therefore, the Board held that 
any current back disorder was not subject to service 
connection under the law.  

For evidence to be new and material in this matter, it would 
have to tend to show either that the Veteran suffered from a 
back disorder during service or a medical opinion linking a 
current back disorder to some incident of service.  

The new medical evidence indicates the Veteran has 
degenerative disk disease of the lumbar spine, and a 
compression fracture of the thoracic spine, based on the 
February 2006 VA examination report.  After review of the 
claims file and examination of the Veteran, the examiner 
opined:

Based on medical evidence, it is unlikely that 
patient's C-spine fracture [sic], and degenerative 
disk disease and lumbar degenerative disk disease 
is related to service because the medical evidence 
from 1945 when patient was being exited from the 
Army showed normal back, no pathology.  Patient re-
injured himself in 1946 and again in 1975 which at 
that time was when he started to show evidence of 
arthritis and compression fractures.

The only other relevant new medical evidence of record 
indicates that in October 2006 the Veteran was negative for 
back pain during VA treatment for hypertension.  The Veteran 
has not submitted any private medical records or suggested 
that any records exist for the relevant time period.

Thus, the medical evidence reflects that the Veteran does 
have a current back disability.  However, the Board notes 
that none of the newly submitted medical evidence indicates 
either that the Veteran suffered from a chronic back disorder 
while in service or within one (1) year of service or links 
any current back disorder to any incident of the Veteran's 
military service.   Indeed, the Veteran does not allege that 
any such medical evidence exists.  As noted above, the only 
evidence of record as to the onset of the Veteran's current 
chronic back disorder suggests inception based on post-
service injuries in 1946 and 1975.  No medical professional 
has ever attributed any of the Veteran's current back 
conditions to any remote incident or injury of his military 
service.  

The Board acknowledges the Veteran's sincere belief that his 
current back problems were caused by his military service.  
The Veteran contends that he suffered back pain beginning in 
1944 after a 30-gallon water container he was carrying 
slipped.  The Veteran alleges his back pain continued 
intermittently until his May 1945 spinal tap, which made the 
pain worse.  The Veteran claims that his current back 
conditions are related, in some measure, to this back pain 
from service.

The Board is cognizant that there are instances in which lay 
testimony can serve as probative evidence in establishing an 
association between service and the claimed disability so as 
to warrant reopening of the claim.  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  However, the Board finds that a lay 
person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as opining that 
current back problems are related to his in-service 
complaints, especially in light of the Veteran's post-service 
injuries in 1946 and 1975.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service so as to warrant reopening of the claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The Board recognizes that the Veteran served in combat while 
on active duty.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit held that under 38 U.S.C.A. § 1154(b), a combat 
veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances 
of such service.  However, 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) 
does not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Thus, 
the veteran's exposure to combat serves to help him establish 
that he injured his back and experienced subsequent problems 
in service.  However, it cannot serve to establish any 
association between the claimed disability and his military 
service so as to warrant reopening of the claim.

Furthermore, the Board notes that the Veteran's lay 
assertions that a current back disorder began in service were 
already of record at the time of the last denial.  In this 
regard, the Board notes that the July 1985 Board decision 
specifically took into account the Veteran's contention that 
he had injured his back while lifting a water container, and 
that he subsequently experienced back pain that was made 
worse by the spinal tap.  Thus, his recent contentions are 
essentially cumulative of those already of record at the time 
of the last denial, and do not raise a reasonable possibility 
of substantiating the claim.

As noted, while the additional treatment records and VA 
examination constitute new evidence, they are not material in 
that they do not show a possibility of substantiating the 
Veteran's claim.  Indeed, the new evidence serves to do the 
opposite.  Accordingly, the additional evidence received 
since July 1985 is not new and material and the claim may not 
be reopened.  Until the Veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also notes in closing the case of Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), wherein the appellant 
argued that the Board was obligated to reopen his claim 
because the RO had arranged for an examination, and that the 
examination in question was inadequate.  In that decision, 
the Court held that the Board was not obligated to reopen a 
claim merely because the RO reopened the claim and undertook 
development such as obtaining a new examination or opinion.  
Furthermore, the Court also held that the adequacy of any 
such examination or opinion is moot if the Board determines 
that new and material evidence has not been presented, 
although the Board must certainly consider the results of 
such an examination or opinion as it would any evidence of 
record.  In this case, the Board has reviewed the results of 
the examination, and concluded that they do not constitute 
new and material evidence to reopen the claim.  Furthermore, 
pursuant to the holding in Woehlaert, the mere act by the RO 
of providing an examination did not require the Board to 
reopen the claim.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a back disorder, to 
include degenerative disc disease of the lumbar spine and 
compression fracture of the thoracic spine, has not been 
received and, therefore, the claim is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


